Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority benefit of PCT/IB2019/ 060103 filed in Japan on 11/25/2019.
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2018-229400 filed in Japan on 12/06/2018.2.	
Claims 1-9 have been cancelled.
	Currently claims 10-26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 2008/0088784 in view of Bae US Pat. 9401354 and Kawabuchi et al. US 2018/ 0158427.
Claim 10
(Fig. 1) a substrate 2, a display portion, 
(Fig. 19) a connection terminal 52 (ITO terminal) [0009], a first wiring 261 (drain wiring) [0009], and a second wiring 81 (short ring connection wire, formed of semiconductor) [0107], 
(Figs. 19, 20) wherein the first wiring 261 (drain wiring) is electrically connected to the connection terminal 52 and comprises a portion positioned between the connection terminal 52 and the display portion, 
(Figs. 19, 20) wherein the second wiring 81 (short ring connection wire, formed of semiconductor) is electrically connected to the connection terminal 52, is positioned between the connection terminal 52 and an end portion 19 (cut line) of the substrate 2, and comprises a portion in which a side surface is exposed at the end portion 19 of the substrate 2, 
(Fig. 3) the display portion comprises a transistor, 
wherein the transistor comprises a semiconductor layer 22, a gate insulating layer 23, and a gate electrode 24, 
the second wiring 81 (short ring connection wire) is formed of semiconductor [0105] [0107]
except
wherein the semiconductor layer and the second wiring comprise a metal oxide.
However Bae teaches
(Fig. 4) the semiconductor layer 1121 and the second wiring 110 (shorting bar connection part, corresponding to Nakayama’s second wiring 81) comprise oxide semiconductor film (oxide semiconductor) [Col. 5, line 45].

Regarding the limitation “the semiconductor film comprise a metal oxide”: Kawabuchi et al. in [0052] (Fig. 3) teach the semiconductor layer comprise a metal oxide (a semiconductor formed of a zinc oxide ZnO); thus to a person versed in the art, the combination Nakayama/ Bae/Kawabuchi meets all the claimed limitations.
It would have been obvious to one of ordinary skill in the art to modify Nakayama's invention with Bae's structure in order to provide reduced dead space, as taught by Bae [Col. 1, line 63]; and with Kawabuchi's structure in order to provide improved viewing angle of the display device, as taught by Kawabuchi [0005];

Claim 18: Nakayama et al. disclose a display device comprising 
(Fig. 1) a substrate 2, a display portion, 
(Fig. 19) a connection terminal 52 (ITO terminal) [0009], a first wiring 261 (drain wiring) [0009], and a second wiring 81 (short ring connection wire, formed of semiconductor) [0107], 
(Figs. 19, 20) wherein the first wiring 261 (drain wiring) is electrically connected to the connection terminal 52 and comprises a portion positioned between the connection terminal 52 and the display portion, 
(Figs. 19, 20) wherein the second wiring 81 (short ring connection wire, formed of semiconductor) is electrically connected to the connection terminal 52, is positioned between the connection terminal 52 and an end portion 19 (cut line) of the substrate 2, and comprises a portion in which a side surface is exposed at the end portion 19 of the substrate 2, 
(Fig. 3) the display portion comprises a transistor, 
wherein the transistor comprises a semiconductor layer 22, a gate insulating layer 23, and a gate electrode 24, 
the second wiring 81 (short ring connection wire) is formed of semiconductor [0105] [0107]
except
the semiconductor layer and the second wiring are formed by processing the same oxide semiconductor film.
However Bae teaches
(Fig. 4) the semiconductor layer 1121 and the second wiring 110 (shorting bar connection part, corresponding to Nakayama’s second wiring 81) are formed by processing the same oxide semiconductor film (oxide semiconductor) [Col. 5, line 45].
It would have been obvious to one of ordinary skill in the art to modify Nakayama's invention with Bae's structure in order to provide reduced dead space, as taught by Bae [Col. 1, line 63]; and with Kawabuchi's structure in order to provide improved viewing angle of the display device, as taught by Kawabuchi [0005];

Claims 11, 19: 
Bae teaches
(Fig. 4) the semiconductor layer 1121 and the second wiring 110 (shorting bar connection part, corresponding to Nakayama’s second wiring 81) are provided on the same plane and comprise the same metal element (oxide semiconductor) [Col. 5, line 45].


Claims 12-16, 20-25: Nakayama et al. disclose
Claims 12, 20: (Fig. 3) the semiconductor layer 22 (above second priming film 21) [0077] comprises a first region (active region 22) overlapping with the gate electrode 24 and (Fig. 20) a second region (81) (layer 81 above second priming film 21) not overlapping with the gate electrode 24, and wherein the second region and the second wiring 81 have lower resistances than the first region (active semiconductor region 22 with higher resistivity) [0105].
Claims 13, 21: the second wiring 81 (short ring connection wire 81 is formed of semiconductor) [0105] has a higher resistance than the first wiring 261 (drain wiring, made of Al metal) [0109].
Claims 14, 22: (Fig. 3) a third wiring (source wiring) electrically connected to the transistor TFT, wherein the third wiring (source wiring opposite to drain wiring 261/26) and the first wiring (drain wiring 261/26) are provided on the same plane and comprise the same metal element [0077].
Claims 15, 23: (Figs. 4, 5) the connection terminal 5 comprises part of the first wiring 261.
Claims 16, 24: (Fig. 7) an FPC 61/60/62 (flexible wiring board) [0084] electrically connected to the connection terminal 5/52 (by anisotropic conductive film 60), wherein the 61/60/62 comprises a portion (extended beyond the right side-edge of substrate 2) 

Claim 26: Nakayama et al. disclose a method for manufacturing a display device comprising: 
(Figs. 1, 3) forming a transistor comprising a semiconductor layer 22, a plurality of connection terminals 5, and a wiring electrically connecting the plurality of connection terminals 5 over a substrate 2; 
(Fig. 19) cutting part of the substrate (cutting line 90) and part of the wiring 81 to isolate the plurality of connection terminals 5 electrically; and 
(Fig. 7) connecting an FPC 61/60/62 (flexible wiring board) [0084] to the plurality of connection terminals 52 5/52 (by anisotropic conductive film 60), 
except
the semiconductor layer and the second wiring are formed by processing the same oxide semiconductor film.
However Bae teaches
(Fig. 4) the semiconductor layer 1121 and the second wiring 110 (shorting bar connection part, corresponding to Nakayama’s second wiring 81) comprise oxide semiconductor film (oxide semiconductor) [Col. 5, line 45].
And Kawabuchi et al. teach
Regarding the limitation “the semiconductor film comprise a metal oxide”: Kawabuchi et al. in [0052] (Fig. 3) teach the semiconductor layer comprise a metal oxide (a semiconductor formed of a zinc oxide ZnO); thus to a person versed in the art, the combination Nakayama/ Bae/Kawabuchi meets all the claimed limitations.


Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 2008/0088784, Bae US Pat. 9401354, Kawabuchi et al. US 2018/ 0158427 as applied to claims 10, 18 above, and further in view of Kawata US 2017/0288005.
Claims 17, 24: Nakayama et al. disclose 
(Fig. 19, 20) the substrate comprises a second portion (52) overlapping with the connection terminal 52 (ITO terminal) [0009] and the second wiring 81 (short ring connection wire),
Kawata teaches
(Figs. 3, 5) the substrate comprises a first portion BA (bend area) [0042] overlapping with the first wiring WD/WS/SGL (drain/source and gate line, corresponding to Nakayama’s first wiring 261) [0032] and a second portion PA (pad area) overlapping with the connection terminal 52 and the second wiring 81, 
(Fig. 5) the first portion BA (bend area) is bent – Regarding the limitation “so that the first wiring is on an outer side”: Kawata in (Fig. 5B) shows a curving section which would expose the first wiring WD/WS/SGL beyond the display area, thus would not be covering by other layers as required in the DA area. It would have been an obvious matter of design choice to have the first wiring on an outer side, since applicant has not disclosed such a feature solves any stated problem of is for any particular purpose, and it 
(Fig. 5) the second portion PA (pad area) comprises a region overlapping with the first wiring WD/WS/SGL or the display portion DA
It would have been obvious to one of ordinary skill in the art to modify Nakayama's invention with Kawata's structure in order to provide improved shock-absorbing property, as taught by Kawata [0032];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871